DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “configured to” in claims 28, & 39-41.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
3.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
4.	Claims 11-25, 31-33, 42 & 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Maitra (Pub. No. US2011/0202701) in view of Harvey et al. (Pub. No. US2010/0064079)

As per claim 11, Maitra discloses a method for using non-transparent bridge (NTB) (fig.13, 140a-b) entities for transmitting interrupt data across a managed data fabric (fig.13, 120) connected to a plurality of enumerated devices (fig.13, 300) in support of networking functionality, the method comprising:
defining a common message signaled interrupt space within the data fabric, (paragraphs 30 & 55, the configuration space of the NTB are Messaging Registers or Doorbell Registers defined for message passing between the two sides.)  wherein the plurality of enumerated devices comprises at least a plurality of network ports (paragraph 32, a plurality of outputs (e.g., ports) allowing attachment to a multitude of devices) and wherein the message signaled interrupt space is shared by at least a portion of the plurality of network ports; (paragraphs 8, 66-67, the individual servers accesses the I/O Device using the I/O space configured in non-transparent bridge.)
defining at least one virtual message signaled interrupt; and (paragraph 63, determine the next virtual owner of the I/O device.) 
transmitting at least one instance of the virtual message signaled interrupt from a first network port to at least one second network port of the at least portion of the plurality of network ports, the transmitting using at least one NTB entity. (paragraphs 62-63, message signals to multiple virtual paths between various servers and the I/O device. The network switch then relays its decision to the other servers using the Messaging and Doorbell Registers.)
Maitra discloses all the limitations as the above but does not explicitly discloses transmitting message signaled interrupt data across a managed data fabric connected to a plurality of enumerated devices in support of networking functionality. However, Harvey discloses this. (paragraphs 62-65 & 192-194, the configuration space can be virtualized. A configuration entity of enumerated devices within the PCI-E fabric is operable to inspect every configuration request issued.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Harvey with the teaching of Harvey to provide for a transfer of data between different components or devices attached to the bus system via fabric can be efficiently controlled and so as to enhance system performance.

As per claim 12, Maitra discloses wherein the plurality of network ports comprises least one-hundred (100) network ports, and the method includes performing at least one of base address register (BAR) space hiding or BAR space conservation. (paragraph 65, the network switch 100 configures the non-transparent bridge 140a base address for I/O address routing registers (BAR) to allow server 150a to access I/O devices.)

As per claim 13, Maitra discloses wherein: each of the plurality of enumerated devices is associated with a respective endpoint within the data fabric; and (paragraph 66, The I/O devices are enumerated by the network switch RCP 111.  The Network Switch 100 also builds a unique ID Translation Look Up Table (LUT) per NTB port connected to individual servers.)
the method further comprises defining one or more virtual endpoints (VEPs) within the data fabric, wherein the VEPs are not statically associated with any of the plurality of enumerated devices. (paragraph 35, the network switch can be connected together with one or more extension switches 190 to create a "virtual" network switch having many more ports.)

As per claim 14, Maitra discloses wherein the defining the at least one virtual message signaled interrupt comprises: (paragraph 63, determine the next virtual owner of the I/O device.) 
allocating a plurality of message signaled interrupts from the second network port of the plurality of network ports, each of the plurality of message signaled interrupts corresponding to an address in the data fabric; (paragraph 65, server 150a and server 150b have allocated a portion of their I/O space to the devices such that the I/O devices occupy different spaces in their respective physical address maps.)
assigning one or more of the plurality of message signaled interrupts to the one or more VEPs by mapping, through a non-transparent bridge (NTB) translation (paragraph 30, The NTB performs address translation), from the one or more VEPs to the address in the data fabric corresponding to the one or more of the plurality of message signaled interrupts. (paragraph 35, assigns each server attached to the network switch 100 or any attached extension switch 190 a logical address range in its 64-bit address space.)

As per claim 15, Maitra discloses wherein the transmitting the at least one virtual message signaled interrupt comprises writing a transaction layer packet (TLP) to the NTB translation. (paragraph 66, The Network Switch builds a unique ID Translation Look Up Table (LUT) per NTB port connected to individual servers.) 

As per claim 16, Maitra discloses wherein the writing the TLP comprises using a direct memory access (DMA) engine associated with the second network port to issue a write TLP command. (paragraph 55, using a DMA engine associated with the NTB port, operating under the control of the Network Switch RCP 110.)

As per claim 17, Maitra discloses wherein the writing the TLP comprises using an application programming interface (API) function of the data fabric. (paragraph 28, an Ethernet network adapter communicates with server using PCI Express as the transmission interface sending packets to devices after formatting.)

As per claim 18, Maitra discloses wherein the at least one virtual message signaled interrupts configured to be dynamically requested and assigned between network ports. (paragraphs 62-63, message signals to multiple virtual paths between various servers and the I/O device. The network switch then relays its decision to the other servers using the Messaging and Doorbell Registers.)

As per claim 19, Maitra discloses wherein the defining the IOVA space comprises at least defining a common message signaled interrupt space, wherein the message signaled interrupt space is mapped to host register space of one or more host devices associated with at least portion of the plurality of network ports. (paragraphs 62-63, message signals to multiple virtual paths between various servers and the I/O device. The network switch then relays its decision to the other servers using the Messaging and Doorbell Registers.)

As per claim 20, Maitra discloses wherein transmitting the at least one virtual message signaled interrupt comprises: (paragraph 63, determine the next virtual owner of the I/O device.) 
writing directly into the common message signaled interrupt space from the first network port; and reading directly from the common message signaled interrupt space by the second 25 network port. (paragraph 57, the CPU 111 of the network switch 100 configures the BAR of the non-transparent bridges 140a, 140b to such that server 150a can write and read directly from memory in server 150b.)

As per claim 21, Maitra discloses wherein the defining the IOVA space comprises at least defining a common message signaled interrupt space, the method further comprising comprises implementing an intermediary translation protocol for one or more of the at least portion of the plurality of network ports. (paragraph 11, the packet is translated from PCI Express to another protocol to allow transmission from the network adapter to another device.)

As per claim 22, Maitra discloses wherein the transmitting the at least one virtual message signaled interrupt comprises performing a translation operation. (paragraph 66, The Network Switch builds a unique ID Translation Look Up Table (LUT) per NTB port connected to individual servers.)

As per claim 23, Maitra discloses the method further comprising: defining at least one second virtual message signaled interrupt; and (paragraphs 62-63, message signals to multiple virtual paths between various servers and the I/O device. The network switch then relays its decision to the other servers using the Messaging and Doorbell Registers.)
associating the at least one virtual message signaled interrupt with the at least one second virtual message signaled interrupt to perform a single function for a VEP. (paragraph 35, the network switch can be connected together with one or more extension switches 190 to create a "virtual" network switch having many more ports.)

As per claim 24, Maitra discloses the method further comprising utilizing a fabric manager (FM) process to configure at least a portion of the NTB entities. (paragraph 66, The Network Switch builds a unique ID Translation Look Up Table (LUT) per NTB port connected to individual servers.)

As per claim 25, Maitra discloses the method further comprising: generating a topology map for the data fabric using at least the FM process; (paragraphs 30-32, the NTB acts as an endpoint, which maps a section of memory (or I/O) on one side with a section of memory (or I/O) on the other side.)
using the FM process to determine a plurality of routes through the data fabric; and (paragraph 66, The Network Switch builds a unique ID Translation Look Up Table (LUT) per NTB port connected to individual servers.)
generating a common topology record (TR) for the topology map from the plurality of routes. (paragraph 66, The Network Switch builds a unique ID Translation Look Up Table (LUT) per NTB port connected to individual servers.)

As per claim 38, Maitra discloses A method for using non-transparent bridge (NTBs) entities for enabling of interrupt data across a data fabric connected to a plurality of devices, the method comprising:
defining a common space within the data fabric, (paragraphs 30 & 55, the configuration space of the NTB are Messaging Registers or Doorbell Registers defined for message passing between the two sides.)  wherein the plurality of devices each comprises at least one networking-capable device and wherein the MSI space is shared by at least a portion of the plurality of devices; (paragraphs 30 & 55, the configuration space of the NTB are Messaging Registers or Doorbell Registers defined for message passing between the two sides.)  
	creating at least one virtual message signaled interrupt (MSI) based at least on a corresponding one of a previously assigned MSI; and (paragraph 29, allowing the processor 111 to access the memory 153 using the logical address space that has been previously configured.)
transmitting at least one instance of the virtual message signaled interrupt from a first networking-capable device to at least one second networking capable device of the at least portion of the plurality of devices using a PCIe (Peripheral Component Interconnect — express) - compliant protocol for at least the transmitting. (paragraphs 62-63, message signals to multiple virtual paths between various servers and the I/O device. The network switch then relays its decision to the other servers using the Messaging and Doorbell Registers.)


As per claim 31, Maitra discloses wherein the transmitting at least one instance of the virtual message signaled interrupt from a first network port to at least one second network port of the at least portion of the plurality of network ports comprises transmitting the at least one instance of the virtual message to a plurality of network ports of respective ones of the at least portion of the plurality of network ports in a broadcast. (paragraphs 62-63, message signals to multiple virtual paths between various servers and the I/O device. The network switch then relays its decision to the other servers using the Messaging and Doorbell Registers.)

As per claim 32, Maitra discloses wherein the transmitting the at least one instance of the virtual message to a plurality of network ports of respective ones of the at least portion of the plurality of network ports in a broadcast comprises transmitting utilizing at least an IP (Internet Protocol) networking protocol. (paragraph 11, he packet is translated from PCI Express to another protocol to allow transmission from the network adapter to another device.)

As per claim 33, Maitra discloses wherein the transmitting at least one instance of the virtual message signaled interrupt from a first network port to at least one second network port of the at least portion of the plurality of network ports comprises transmitting the at least one instance of the virtual message to a plurality of network ports of respective ones of the at least portion of the plurality of network ports utilizing at least an IP (Internet Protocol) networking protocol. (paragraph 11, he packet is translated from PCI Express to another protocol to allow transmission from the network adapter to another device.)


As per claim 42, Maitra discloses wherein the defining the at least one virtual message signaled interrupt is further performed under kernel-space software control. (paragraph 60, a software technique)

As per claim 44, Maitra discloses wherein the plurality of enumerated devices are each physically and topologically remote from the first network port. (paragraph 65, server 150a and server 150b have allocated a portion of their I/O space to the devices such that the I/O devices occupy different spaces in their respective physical address maps.)

As per claim 45, Maitra discloses wherein the plurality of enumerated devices each comprise a portion of a distributed computing system, the distributed computing system utilizing the managed data fabric under control of at least a data fabric manager (FM) process. (paragraph 66, The I/O devices are enumerated by the network switch RCP 111.  The Network Switch 100 also builds a unique ID Translation Look Up Table (LUT) per NTB port connected to individual servers.)


3.	Claims 26-27 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Maitra (Pub. No. US2011/0202701) in view of Harvey et al. (Pub. No. US2010/0064079) and further in view of Regula et al. (Pub. No. US2014/0237156)
As per claim 26, the modified system of Maitra discloses all the limitations as the above but does not explicitly discloses the method further comprising utilizing at least one edge switch, hub switch, and IO switch within the fabric to perform routing of the transmitted interrupt data. However, Regula discloses this. (paragraph 91 and 242, fabric edges switch, CAM data structures provide a Destination BUS appropriate to either the destination address or Requester ID in the packet.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Regula with the teaching of the modified system of Maitra so as to provide a network boundary that enables an internal network to connect to external networks to enhance the communication system performance. 

As per claim 27, Maitra discloses the method further comprising:
generating a topology map for the data fabric; (paragraphs 30-32, the NTB acts as an endpoint, which maps a section of memory (or I/O) on one side with a section of memory (or I/O) on the other side.)
generating a common topology record (TR) for the topology map, the common TR defining the topology map for each of the plurality of enumerated devices connected to the data fabric; (paragraph 66, The I/O devices are enumerated by the network switch RCP 111.  The Network Switch 100 also builds a unique ID Translation Look Up Table (LUT) per NTB port connected to individual servers.)and (paragraphs 62-63, message signals to multiple virtual paths between various servers and the I/O device using the Messaging and Doorbell Registers.)
utilizing the common TR to determine a route for the routing of the transmitted interrupt data. (paragraph 65, the network switch 100 configures the non-transparent bridge 140a base address for I/O address routing registers (BAR) to allow server 150a to access I/O device 1 and I/O device 2.)

As per claim 43, Maitra discloses all the limitations as the above but does not explicitly discloses wherein the transmitting interrupt data across a data fabric connected to a plurality of enumerated devices in support of networking functionality comprises transmitting interrupt data across the data fabric to each of the plurality of enumerated devices via a plurality of network hops. However, Regula discloses this. (paragraph 50, fabrics where switch hops between the home Domain and the Destination Domain may be made at multiple switch stages along the path to the destination to process the route by Domain route Choices concurrently with the Route by BUS Choices)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Regula with the teaching of Maitra so as to provide a network due to congestion feedback would be allowed for the switch to switch hop of a path for delay reduction so as to enhance the communication system performance.

4.	Claims 34 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Maitra (Pub. No. US2011/0202701) in view of Harvey et al. (Pub. No. US2010/0064079) and further in view of Stephens (Pub. No. US2015/0222705)
As per claim 34, The modified system of Stephen discloses all the limitations as the above but does not explicitly discloses wherein the utilization of at least a first portion and a second portion of a transaction layer packet (TLP), the first portion of the TLP used to enable the multiplexing, comprises using a portion of an existing tag field of the TLP to specify a plurality of different unique combinations that may be associated with the single private ID. However, Stephens discloses this.  (paragraph 139, PCIe switches 295a and 295c may communicate with storage components through a connector 275 and may be configured to facilitate, among other things, multiplexer/de-multiplexer (mux/demux) functions.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Stephens with the teaching of the modified system of Maitra so as it to combine input signals, allows data compression, and shares a single transmission channel to enhance the system performance.

As per claim 36, Maitra discloses wherein the plurality of host devices are each configured so as to operate without a configuration space. (paragraph 40, (DMA) engine, programmed with a starting address and automatically read the data through NTB 140a at a first set of addresses and write the data through NTB 140b at a second set of addresses.)

As per claim 37, Maitra discloses wherein the multi-host device system comprises a topology without a topology master. (paragraph 40, (DMA) engine, programmed with a starting address and automatically read the data through NTB 140a at a first set of addresses and write the data through NTB 140b at a second set of addresses.)

As per claim 38, Maitra discloses A method for using non-transparent bridge (NTBs) entities for enabling of interrupt data across a data fabric connected to a plurality of devices, the method comprising:
defining a common space, (paragraphs 30 & 55, the configuration space of the NTB are Messaging Registers or Doorbell Registers defined for message passing between the two sides.)  wherein the plurality of devices each comprises at least one networking-capable device and wherein the MSI space is shared by at least a portion of the plurality of devices; (paragraphs 30 & 55, the configuration space of the NTB are Messaging Registers or Doorbell Registers defined for message passing between the two sides.)  
	creating at least one virtual message signaled interrupt (MSI) based at least on a corresponding one of a previously assigned MSI; and (paragraph 29, allowing the processor 111 to access the memory 153 using the logical address space that has been previously configured.)
transmitting at least one instance of the virtual message signaled interrupt from a first networking-capable device to at least one second networking capable device of the at least portion of the plurality of devices using a PCIe (Peripheral Component Interconnect — express) - compliant protocol for at least the transmitting. (paragraphs 62-63, message signals to multiple virtual paths between various servers and the I/O device. The network switch then relays its decision to the other servers using the Messaging and Doorbell Registers.)
Maitra discloses all the limitations as the above but does not explicitly discloses defining a common space within the data fabric and wherein the MSI space is shared by at least a portion of the plurality of devices. However, Harvey discloses this. (paragraphs 62-65 & 192-194, the configuration space can be virtualized. A configuration entity of enumerated devices within the PCI-E fabric is operable to inspect every configuration request issued.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Harvey with the teaching of Harvey to provide for a transfer of data between different components or devices attached to the bus system via fabric can be efficiently controlled and so as to enhance system performance.

Allowable Subject Matter
5.	Claims 28-30, 39-41 & 46 are allowable.
	The following is an examiner' s statement of reasons for allowance: 
As per claim 28, Applicant' s claimed invention is deemed allowable over the prior art of record as the prior art fails to teach or suggest “the network configured to perform at least one of base address register(BAR) space hiding or BAR space conservation in order to enable accommodation of a plurality of host devices which would otherwise exceed a BAR space capability of the system without either of said hiding or conservation” in combination with other limitations as recited in independent claims and further in view of the specification and Applicant’s arguments.

As per claim 29, Applicant' s claimed invention is deemed allowable over the prior art of record as the prior art fails to teach or suggest “wherein a first of the plurality of host devices may communicate one or more interrupts with a target one of the plurality of host devices via the NTB data fabric via dynamic software- based allocation of said one or more interrupts, said software-based allocation being without (1) access of a configuration space associated with the target one host device, and (11) use of an enumerated device to perform the allocation.” in combination with other limitations as recited in independent claims and further in view of the specification and Applicant’s arguments.

As per claim 39, Applicant' s claimed invention is deemed allowable over the prior art of record as the prior art fails to teach or suggest “non-transparent bridge (NTB) data fabric connected to the plurality of host devices, the NTB data fabric comprising a plurality of edge switches and IO (input/output) switches and configured to utilize a PCIe protocol for address-based routing of interrupts without use of doorbell registers” in combination with other limitations as recited in independent claims and further in view of the specification and Applicant’s arguments.

As per claim 46, Applicant' s claimed invention is deemed allowable over the prior art of record as the prior art fails to teach or suggest “wherein the defining the at least one virtual message signaled interrupt comprises defining the at least one virtual message signaled interrupt without an enumerated device requesting the at least one virtual message signaled interrupt” in combination with other limitations as recited in independent claims and further in view of the specification and Applicant’s arguments.
 
Response to Amendment
6.	Applicant's amendment filed on 4/13/2022 have been fully considered but are moot in view of the new ground(s) of rejection. 
	a. In response to Applicant’s argument that none of claims 28, 39, 40 or 41 contain either the word “means” or “step”. The Examiner made the rejection based on “configured to” on claims 28-41.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsai Henry can be reached at (571)272-4176 or via e-mail addressed to [Henry.Tsai@USPTO.GOV].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300 for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2184

 
/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184